DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3- ‘each of the first implant and the second implant’ should be amended to - - each of the plurality of first implants and the plurality of second implants - - to be consistent with previous claim terminology.  Appropriate correction is required.  Claims 2- 10 are objected to because they are dependent off claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 4 and 6- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ustuner (US Pub. No. 2007/0243153 A1) in view of Charvin et al. (US Pat. No. 5,662,714) as evidenced by Ruiter (DE-3716929-A1).
Regarding claim 1, Ustuner discloses a method for treating alopecia (Abstract, P. [0024] - - method for the prevention and treatment of hair loss; reducing pressure on the hair follicles to treat or prevent male pattern balding (MPB)), comprising embedding a plurality of first implants (300) (Fig. 3b) (P. [0025] - - To reduce the pressure on the hair follicles 12, one or more implants may be introduced below the surface of the skin) in subcutaneous tissue of scalp in accordance with an arrangement (P. [0043] - - injectable implants in subcutaneous tissues is disclosed), comprising a body and a plurality of hooks (310, 310’) (Fig. 3) (P. [0035] - - hooks are provided for attachment) on the body.
Ustuner further disclosing that the plurality of first implants (300) (Fig. 3b) is one or a combination of various shapes, including an “I” shape (See Fig. 3), an ellipse and a “U” shape (P. [0031]) substantially in parallel with a horizontal line of the top of the head (See Fig. 2b), but Ustuner does not expressly disclose
(claim 1) a plurality of first implants and a plurality of second implants as claimed. 
However, Charvin teaches a method of treating “cicatricial alopecia” or baldness in the same field of endeavor (Charvin - - Col. 1, l. 16- 19; Col. 1, l. 28- 32) that teaches an “I” shaped implant (82) (Figs. 3- 4) and “U” shaped implant (81) combined to form an arrangement that is embedded into the scalp (Charvin - - Col. 6, l. 64- Col. 7, l. 4)
(claim 1) each of the first implant (82) and the second implant (81) comprising a body and a plurality of hooks (72, 71) (Figs. 1- 4, 8- 11) on the body, wherein in the said arrangement: 
directions of the plurality of first implants (82) are from one side temporal area of a head to the top of the head (See Fig. 1 - - arrow X, X’ and See Fig. 4- - showing arrows directing from one side temporal area of a head to the top of the head); 
directions of the plurality of second implants (81) are from another side temporal area of the head to the top of the head (See Fig. 1 - - arrow X, X’ and See Fig. 4- - showing arrows directing from another side temporal area of a head to the top of the head); 
the plurality of first implants (82) and the plurality of second implants (81) are substantially in parallel with a horizontal line of the top of the head (See Fig. 1) (Col. 11, l. 15- 24 - -multiple support plates (9) arranged substantially in parallel with a horizontal line of the top of the head such that a plurality of first and second implant are suggested to a person having ordinary skill in the art); 
each of the plurality of first implants (82) is bonded with a corresponding second implant (81) of the plurality of second implants at the top of the head to form a plurality pairs of implants (82, 81) (See Fig. 4) (Col. 8, l. 15- 20 - - implants 81, 82 cross each other and are indirectly bonded to each via support 9); and 
each of the plurality of hooks (72, 71) on the plurality of first implants (82) and the plurality of second implants (81) is pointing upward (See Fig. 1 - - arrow X, X’ and See Fig. 4- - showing arrows directing from another side temporal area of a head to the top of the head; it is noted that “pointing upward” is interpreted as in the pulling the scalp in the upwards direction against gravity towards the top of the head as is described in applicant’s Specification in Ps. [0005]- [0006]).
Since a combination of an “I” shaped implant with a “U” shaped implant performs the function of reducing gravitational pressure on hair follicles (Ustuner - - P. [0031]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to arrange each of the “I” shaped implants and each of the “U” shaped implants as taught by Charvin at Fig. 4 such that they are bonded together with their hooks pointing upward, since it would have yielded predictable results, namely reducing gravitational pressure on hair follicles.
Regarding claim 2, Ustuner in view of Charvin discloses the method of claim 1, Ustuner further disclosing wherein the body of each of the first implant (“I” shaped implant) and the second implant (“U” shaped implant) is a ribbon (P. [0031] - - since the implants have a flat cross-section and can be any thickness, the implant is interpreted as a ribbon).
Regarding claim 3, Ustuner in view of Charvin discloses the method of claim 1, Ustuner further disclosing wherein the body of each of the first implant (“I” shaped implant) and the second implant (“U” shaped implant) is a suture (P. [0032] - - the sling-type implant 300 is a surgical suture or other long, thin device).
Regarding claim 4, Ustuner in view of Charvin discloses the method of claim 1, Ustuner further disclosing wherein the number of the plurality pairs of implants is 4-10 (P. [0031] - - a pound sign shape with 8 end points suggests that a person of ordinary skill in the art could substitute four pairs of implants of an “I” and “U” crossing configuration taught by Charvin (at Fig. 4) for four individual “I” shaped implants used to make a pound sign which would predictably yield four pairs of implants which fall within the claimed range).
Regarding claim 6, Ustuner in view of Charvin discloses the method of claim 1, Ustuner further disclosing further comprising injecting growth factors into the subcutaneous tissue of the scalp (Ps. [0028], [0043] - - basic fibroblast growth factor or epidermal growth factor in subcutaneous tissue preferred location for injectable material).
Regarding claim 7, Ustuner in view of Charvin discloses the method of claim 1, Ustuner further disclosing further comprising embedding a third implant (300) in the subcutaneous tissue of the scalp, wherein the third implant (300) has a ring-shaped body and a plurality of spikes on the ring-shaped body, and the ring-shaped body encloses the top of the head and intersects with the plurality of first implants and the plurality of second implants respectively (Ps. [0031], [0035], [0043] - - Ustuner teaches one or a combination of various shapes, including an ellipse with multiple hooks/attachment points or other shapes such as the shape of current and/or potential hair loss area suggesting to one having ordinary skill in the art that arranging a third ring-shaped implant in combination with the implant pairs disclosed by Ustuner in view of Charvin would yield the predictable result of treatment and prevention of baldness in the shape of patient’s current and/or potential hair loss area).
Regarding claim 8, Ustuner in view of Charvin discloses the invention essentially as claimed as discussed above, Ustuner further discloses attachment points in the form of a hook (P. [0035]).  However, Ustuner does not expressly disclose an angle between each of the hooks and the ring-shaped body is substantially 90°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ustuner to have an angle between each of the hooks and the ring-shaped body is substantially 90° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Ustuner would not operate differently with the claimed hook/spike angle and since the ring-shaped body associated with Ustuner can have the shape of current and/or potential hair loss area, located normally on the top of the head as evidenced by Ruiter (p. 2, lines 8-9 “All subjects had a wreath-shaped Hair growth, while in the middle shiny bald spots of 10- 15 cm Diameter)), the device would function appropriately having the claimed 90° hook/spike angle inserted directly into the top of the head. Further, applicant places no criticality on the range claimed, indicating simply that the angle is “substantially 90°” (applicant’s Specification at P. [0013]).
Regarding claim 9, Ustuner in view of Charvin discloses the method of claim 7, Ustuner further disclosing wherein a diameter of the ring-shaped body is substantially 10-20 cm (Ps. [0031], [0035], [0043] - - Ustuner teaches one or a combination of various shapes, including an ellipse with multiple hooks/attachment points or other shapes such as the shape of current and/or potential hair loss area suggesting to one having ordinary skill in the art that arranging a third ring-shaped implant in combination with the implant pairs disclosed by Ustuner in view of Charvin would yield the predictable result of treatment and prevention of baldness in the shape of patient’s current and/or potential hair loss area, given that a bald spot in the range of 10- 15 cm falls within the claimed range as evidenced by Ruiter (p. 2, lines 8-9 “All subjects had a wreath-shaped Hair growth, while in the middle shiny bald spots of 10- 15 cm Diameter)).
Regarding claim 10, Ustuner in view of Charvin discloses the method of claim 7, Ustuner further disclosing wherein the ring-shaped body is a ring-shaped ribbon (P. [0031] - - since the multiple shapes of implants have a flat cross-section and can be any thickness, the third implant is interpreted as a ribbon).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ustuner (US Pub. No. 2007/0243153 A1) in view of Charvin et al. (US Pat. No. 5,662,714) as applied to claim 1 above, and further in view of Fleischmann (US Pub. No. 2010/0030260 A1).
Regarding claim 5, Ustuner in view of Charvin discloses the method of claim 1, but Ustuner in view of Charvin does not disclose
(claim 5) a space between two adjacent pairs substantially 1.5- 2 cm as claimed.
However, Fleischmann teaches a device for stretching skin having a plurality of pairs of implants (16.1, 16.1; 16.2, 16.2) (Fig. 1) pulling skin towards each other (Abstract, Ps. [0002], [0035])
(claim 5) wherein a space between two adjacent pairs implants (16.1, 16.2) of the plurality pairs of implants is substantially 1.5-2 cm (See Fig. 1) (P. [0035] - - the distance is generally 1.5 to 3 cm in order to optimize the tensile force in skin that is mobilized and stimulated to generate tissue proliferation; 1.5 to 3 cm falls within the claimed range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to space two adjacent pairs implants of the plurality of pairs of implants associated with Ustuner in view of Charvin substantially 1.5- 2 cm as taught by Fleischmann because it would provide an optimum amount of tensile force on the skin (Fleischmann - - Ps. [0013] – [0014], [0035]).  The motivation for the modification would have been to maximize tissue proliferation and minimize skin tearing (Fleischmann Ps. [0013]– [0014], [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771